IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW LYTER : CIVIL ACTION
v. : NO. 19-664

PENNSYLVANIA STATE POLICE, et
al.

ORDER

AND NOW, this 11" day of July 2019, upon considering the Motions to dismiss or transfer
venue (ECF Doc. Nos. 25, 27) filed by the Pennsylvania State Police, Commissioners Blocker,
Noonan, Pawlowski and Miller, Colonel Brown, Major Grimes, L.T. Harman, Major Thierwechter
and Commissioner Evanko, with no timely response, and for reasons in the accompanying
Memorandum, it is ORDERED these Defendants’ Motions to dismiss or transfer venue (ECF
Doc. Nos. 25, 27) are:

1, GRANTED so as to dismiss the claims against these Defendants without prejudice
to Plaintiff filing an amended Complaint consistent with the accompanying Memorandum on or
before July 25, 2019; and,

2. DENIED as to transferring venue without prejudice.

Ae

KEARNEY, J.
